Name: Commission Regulation (EC) No 776/2004 of 26 April 2004 amending Regulation (EC) No 349/2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  international trade;  natural environment;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0776Commission Regulation (EC) No 776/2004 of 26 April 2004 amending Regulation (EC) No 349/2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora Official Journal L 123 , 27/04/2004 P. 0031 - 0049Commission Regulation (EC) No 776/2004of 26 April 2004amending Regulation (EC) No 349/2003 suspending the introduction into the Community of specimens of certain species of wild fauna and floraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), and in particular Article 19(2) thereof,After consulting the Scientific Review Group,Whereas:(1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Community in accordance with the conditions laid down in points (a) to (d) thereof.(2) A list of species for which the introduction into the Community is suspended was last established in Commission Regulation (EC) No 349/2003 of 25 February 2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora(2).(3) On the basis of recent information, the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Community from certain countries of origin is not suspended.(4) On the basis of further recent information, the Scientific Review Group has also concluded that the suspension of the introduction into the Community of the Lama guanicoe from Chile is no longer warranted by virtue of its conservation status.(5) The countries of origin of the species subject to the new restrictions referred to in paragraph 3 have been consulted.(6) Article 41 of Commission Regulation (EC) No 1808/2001 of 30 August 2001, laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein(3), contains provisions for the implementation by the Member States of the restrictions established by the Commission.(7) Regulation (EC) No 349/2003 should therefore be amended accordingly.(8) The necessity to avoid the disturbance of trade justifies that this Regulation enters into force on the third day following its publication.(9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 349/2003 is replaced by the Annex to this RegulationArticle 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 61, 3. 3. 1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 1497/2003 (OJ L 251, 27.8.2003, p. 3).(2) OJ L 51, 26.2.2003, p. 3.(3) OJ L 250, 30.8.2001, p. 1.ANNEXSpecimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>